Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
4.	Under Step 1 
Claims 1, 9, and 17 are directed to an apparatus/system/CRM meeting the requirements for Step 1.
5.	Under Step 2A Prong 1
In independent Claim 1 and similarily for Claims 9 and 17, the following steps of playing a game including receiving a first input, predicting a next input, receiving a third input prioritized higher than the predicted second input, and sending images based on the inputs.  Can one or more persons play a game of tick-tack-toe according to rules of the game and update the game with paper and pen according to the steps of this method?  It is believed so.  But for the application of performing this with machinery and applying machine terminology of first, second, third inputs, client devices, networks, images, and frames; the game is a set of mental activities (predicting user input, determining use of one input over another) and organized human activities (receiving inputs, generating image frames, sending image frames) which are abstract ideas. An example of a claim reciting following rules or instructions is In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1161, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). The patentee claimed a method of playing a dice game including placing wagers on whether certain die faces will appear face up. 911 F.3d at 1160; 129 USPQ2d at 1011. The Federal Circuit determined that the claims were directed to the abstract idea of "rules for playing games", which the court characterized as a certain method of organizing human activity. 911 F.3d at 1160-61; 129 USPQ2d at 1011.
The limitations of Claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/organization of human activities but for the recitation of generic computer components.  Thus, the claim recites a mental process and organizing human activity.  As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers the abstract ideas collectively as a single abstract idea of organizing human activity.
6.	Step 2A Prong II
The abstract idea is not integrated into a practical application.  According to 2019 PEG, a consideration indicative of integration into a practical application includes improvements to the functioning of a computer or to any other technology or technical field (MPEP 2106.05(a)) or adding a specific limitation other than what is well-understood, routine, conventional activity, or adding unconventional steps that confine the claim to a particular application (a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016) (MPEP § 2106.05(d)).  Conversely, considerations not indicative of integration include adding words “apply it” (or equivalent) with the judicial exception or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05(f)); adding insignificant extra-solution activity (MPEP 2106.05(g)), or generally linking the use of the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)).
	The inputs, client device, network, frames and images are recited so generically (no details whatsoever are provided other than in name only) that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
	The receiving of first, second, and third inputs is data gathering necessary for the use of the judicial exception (the obtained information is used in the abstract organizing of human activity and is recited at a high level of generality.  Thus, the limitation is a form of insignificant extra-solution activity (See MPEP 2106.05(g), See also selecting a particular source and type of data to be manipulated where “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
	The playing of a game limitation is merely indicates a field of use or technological environment of electronic entertaining in which to apply a judicial exception. (MPEP 2106.05(h)).
Even when the limitations are viewed in combination, the additional elements in this claim do no more than automate the steps needed to be performed, using the one of more computer components as tools.  While this type of automation is an improvement in a general sense as opposed to performance manually, there is no change to the computers (e.g., client devices, network) and other technology that are recited in the claim as automating the abstract idea, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017)(using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Thus, Claim 1, and similarly, Claims 9 and 17 lack the eligibility requirements of Step 2 Prong II.
7.	Step 2B
According to the 2019 PEG, in addition to the considerations discussed in Step 2A, an additional consideration indicative of an inventive concept (aka “significantly more”) is the addition of a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)).  Conversely, an additional consideration not indicative of an inventive concept is simply appending well-understood, conventional activities previously known to the industry, specified at a high level of generality, to the abstract idea (MPEP 2106.05(d) and Berkheimer Memo, April 20, 2018).  Thus, the additional elements evaluated under Step 2A are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.
Claim 1, and similarly Claims 9, and 17, do not recite additional elements, individually or in combination, that amount to significantly more than the abstract idea.  As discussed above with respect to the lack of a practical application, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here, i.e., mere instructions to apply an exception using generic computer component(s) cannot provide an inventive concept in Step 2B.
Further, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The data gathering does not indicate that the activity is anything other than a generic computer component performing the task.  Court decisions cited in MPEP 2106.05(d)(II) indicate that it is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) as in (receiving or transmitting data over a network (MPEP 2106.05(d)(II)(i)), see also (storing and retrieving information in memory (MPEP 2106.05(d)(II)(iv)).  Accordingly, a conclusion that the step is well-understood, routine, conventional activity is supported under Berkheimer. Therefore, these limitations remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
8.	Additionally, the combination of additional elements adds nothing that is not already present when considered individually where the additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.  Thus, Claims 1, and similarly Claims 9 and 17, are ineligible.
9.	Dependent Claims. 
		Claims 2-8, 10-16, and 18-20 inherit the same abstract idea as Claims 1, 9, and 17.  Claims 2, 10, and 18 are mental steps further describing the abstract mental steps of predicting.  Claims 3-5, 11-13, 19-20 relate to adding extra-solution prioritization to the steps which is a mental comparing process.  Claims 6 and 14 provide extra-soltion time period to the steps performance which is part of the rules of the organized activity.  Claim 7 and 15 recite rules for the steps which is a mental process.  Claims 8 and 16 recite content and orientation that are to be generated which can be performed with paper and pen as part of the organizing human activity.  
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-2, 6-10, 14-18, and 20 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. No. 2015/0119139 to Ladell.

In Reference to Claims 1, 9, and 17 
	Ladell discloses a system, method, and CRM (Fig. 2 and [0001, 0005, 0032], Fig. 3A, 3B) of predicting action of client devices to form scene images (Abstr.), comprising:
	receiving a first user input from a client device during a play of a game ([0001], Fig. 2 204a, and Fig. 5 sarting at BEGIN);
predicting a second user input from the first user input (Giving the claim its broadest reasonable interpretation a second user input encompasses a second player or a second input from a first player, further this second input is not received but merely predicted.  See Fig. 5 412);
generating one or more image frames of the game based on the second user input (for clarification this is a predicted second user input – thus there is no antecedent basis for a second user input per se.  According to Fig. 5, the steps of 402-404-408-412 stem from 402 “Y” which is whether an input or no input follows Object Still?.  Frames are generated in 412-414);
while said generating the one or more image frames, determining whether a third user input is received instead of the second user input (In parallel to the prior step, process 402-410-416-418 is occurring based on if the object has moved (third input);
generating one or more image frames based on the third user input upon determining that the third user input is received instead of the second user input (416 or 418); and
sending the one or more image frames generated based on the third user input via a computer network (Fig. 2 server 202 and network 206) to the client device (420, see also [0055]).

In Reference to Claims 2, 10, and 18 
Ladell discloses history of play and other factors affecting the second input [0051].

In Reference to Claims 6, 14 and 20
Ladell discloses that the time limit of step 404 (Fig. 5) is occurring commensurately with the process of the predicted second input [0053].

In Reference to Claims 7 and 15
Ladell discloses at step Fig. 5 402 that the object movement of N terminates the Y path which is equivalent to discontinuing the predicted second input when the third is determined.

In Reference to Claims 8 and 16 
Ladell discloses that in Fig. 1 virtual objects 102b [0017] and overlaid virtual background 106.  The background is generated based on the movement of the object input (Fig. 5 412). 

 Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 3-5, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ladell in view of U.S. Pat. No. 2016/0360220 to Song.
Ladell discloses the invention substantially as claimed.  However, the reference does not explicitly disclose wherein the second user input is predicted and generated with a lower priority compared to said generating the one or more image frames based on the first user input, or the third input.
Song reduces delay in video communication (Ttil.) wherein he assigns an estimation of visual importance (priority) [0031].  In particular: 
[0032] Scene Changes: Frames that precede a scene change in display order may be assigned relatively lower visual importance than frames 
that follow a scene change in display order. Because a scene change effectively replaces scene content of prior frames, those prior frames even if preserved during a bandwidth change likely will have less significance than frames the follow the scene change. 
[0033] Object Detection: Frames that are identified as having objects of designated types may be assigned relatively higher visual importance than frames that do not have such objects. Object detection may be performed to recognize human faces, for example. 
[0034] Content Activity: Frames that are identified as having relatively high motion may be assigned relatively lower visual importance than frames that do not have such motion. Content with high motion often is less perceptible to viewers than content that is still. Accordingly, content with high motion typically may be assigned lower priority. 
[0035] Coding Type: Coded frames that were coded by intra coding may be assigned a relatively high visual importance as compared to frames that were coded by inter-coding techniques. Thus, a frame that was coded as an instantaneous decoder refresh frame (commonly, an “IDR” frame) is likely to serve as a prediction reference for a relatively large number of successive frames and may be assigned a high visual importance rating. 
[0036] User Interactivity: Frames can be identified as visually important through user interactivity. For example, frames that contain information entered via a human operator (e.g., annotations to video, interactivity with user interface elements represented in the video, etc.) may be assigned a high visual importance rating.

One of skill in the art would recognize that predicted user input can be generated with a lower priority compared to generating frames based on other {first, third} user input such that high motion of the controllable objects of Ladell can be assigned higher visual importance as an additional factor in the process of Fig. 5.  Further, content activity of the background fames of Ladell can be assigned a same or different visual importance relative to the object frames.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Thus, the application of assigning higher or lower importance to the processing of predicted frames of a video of Song can be applied to the frames of Fig. 1 of Ladell and the steps of the process of Fig. 5 to improve the processing of the game and improve performance over the effects of game latency.  The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/            Primary Examiner, Art Unit 3715